IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 3, 2008

                                        No. 07-51019                  Charles R. Fulbruge III
                                                                              Clerk


In the Matter of: RANDALL M SCHULZE
                      Debtor

---------------------

RANDALL M SCHULZE, Doctor of Chiropractic
                Appellant

v.

CAP COLLECTION JV7; RANDALL B JOHNSON; CA PARTNERS; N
WEST SHORT; PAULA D EFFLE; N WEST SHORT & ASSOCIATES PC
                 Appellees



                         Appeal from the United States District Court
                        for the Western District of Texas, San Antonio
                                   USDC No. 5:05-CV-971


Before KING, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5th Cir. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.